IN GRAHAM, J.
We think the court below was right in denying this motion upon the ground stated in the opinion of the learned judge who heard the application. It is sought in this action to determine the validity of an election for president and treasurer of the corporation in place of the defendants, who, prior to this- alleged electian, had filled those offices, which election, it is claimed, removed the defendants from their respective offices. The title to the office of president and treasurer of the corporation being in dispute, it is sought by a temporary injunction to determine that question; and, where the question is not free from doubt, even if the court upon the trial of this action would grant the plaintiff any relief, it would have been improper, upon a motion of this kind, to oust the defendants by a temporary injunction from the offices which they claimed to hold.
The order appealed from was right, and should be affirmed, with $10 costs and disbursements. All concur.